J-S09022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellee               :
              v.                           :
                                           :
 STEVEN ANDREW WILLIAMS                    :
                                           :
                    Appellant              :
                                           :        No. 1414 MDA 2017


            Appeal from the Judgment of Sentence April 26, 2017
                in the Court of Common Pleas of York County
             Criminal Division at No.: CP-67-CR-0005898-2016


BEFORE:    GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

CONCURRING STATEMENT BY PLATT, J.:                      FILED JUNE 20, 2018

      I concur with the learned Majority’s holding that Appellant’s conviction

for violating his SORNA-based registration requirements should be vacated

pursuant to Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), cert.

denied, 138 S. Ct. 295 (2018).

      I write separately to highlight that Appellant, who was convicted of rape

in New York State in 1990, and is subject to lifetime registration in New York,

remains subject to lifetime registration in Pennsylvania. See 42 Pa.C.S.A. §§

9799.13(7)(i); 9799.14(d)(2), (13); 9799.15(a)(3). Thus, I would remand to

the trial court to notify the Appellant of his registration requirement.

      Therefore, I concur in the result.




____________________________________
* Retired Senior Judge assigned to the Superior Court.